Citation Nr: 0512829	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1971.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

In May 2003, the RO received the veteran's claim of 
entitlement to service connection for hearing loss.  In a 
July 2003 rating decision, the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating.  The veteran disagreed with the rating 
assigned, and his appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in March 
2004.  

Issue not on appeal

In July 2003 rating decision, the RO also granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  Accordingly, it will be 
addressed no further in this decision.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].



FINDING OF FACT

The average puretone threshold in the left ear is 58 
decibels, with speech discrimination ability of 88 percent, 
and the average puretone threshold in the right ear is 51 
decibels, with speech discrimination ability of 84 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 rating decision, and by the 
February 2004 statement of the case (SOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  More significantly, 
a letter was sent to the veteran in June 2003, with a copy to 
his representative, which was specifically intended to 
address the requirements of the VCAA.  That letter explained 
in detail the elements that must be established in order to 
grant service connection, it enumerated the evidence already 
received, and it provided a description of the evidence still 
needed to establish those elements.  

The July 2003 VCAA letter did not specifically address the 
requirements for an increased rating.  However, VA's General 
Counsel has held that in circumstances such as this, where 
the claim is for service connection, but the appeal raises a 
new issue, such as an increased rating, no additional notice 
is required.  
See VAOPGCPREC 8-2003 [if, in response to notice of its 
decision on a claim for which VA has already given section 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue].  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
July 2003 VCAA letter, the RO informed the veteran that the 
RO would make reasonable efforts to help the veteran get 
"medical records, employment records, or records from other 
Federal agencies."  The letter also notified the veteran 
that "We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The July 2003 letter told the veteran 
to send "[t]he dates of medical treatment during service.  
Show the name and exact location of the dispensary, hospital, 
or other facility where you received treatment for this 
condition.  Also, give us your rank and organization 
(division, regiment, battalion, company) at the time of 
treatment."  The letter also notified him that he could send 
"Statements from persons who knew you when you were in 
service and know of any disability you had while on active 
duty.  These statements should describe how and when they 
became aware of the condition(s).  If the person making the 
statement was on active duty at the time, he/she should show 
his/her service number and unit of assignment."  The letter 
also requested "Records and statements from service medical 
personnel (nurses, corpsmen, medics, etc.)[; ]Employment 
physical examinations[; ]Medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service[; ]Pharmacy prescription records[; and ]Insurance 
examination reports."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the July 2004 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), it did request that he "[s]end us any 
medical reports you have."  It also notified him that he 
could send other types of evidence.  The Board believes that 
these requests substantially comply with the requirements of 
38 C.F.R. § 3.159 (b) in that they informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) [a complying 
notice need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation].  

The Board finds that the June 2003 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
then adjudicated by the RO in July 2003, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO requested and 
obtained the veteran's service medical records, and the 
veteran was afforded a VA audiological examination in July 
2003.  There is no indication that there exists any evidence 
that has a bearing on this case that has not been obtained.

In his September 2003 notice of disagreement, the veteran 
generally disagreed with the findings of the July 2003 
examiner.  The veteran specifically contended in his March 
2004 VA Form 9 that "DVA testing is flawed" and 
"inconsistent with part 38 of the Code of Regulations".  

With respect to the September 2003 comment, that the 
examiner's findings do not support the veteran's complaints 
is not a reason to find the examination inadequate.  
Moreover, as a person without medical training, the veteran 
is not competent to comment on matters requiring medical 
expertise, such as the adequacy of a medical examination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

With respect to the March 2004 comments, veteran appears to 
disagree with the general methodology used by VA to evaluate 
hearing impairment.  Again, he is not competent to comment on 
such matters.  Moreover, while he indicated that the examiner 
violated "part 38 of the Code of Regulations" [which the 
Board takes to mean the Code of Federal Regulations], he did 
not specify what specific provisions he believes were 
violated.  

The Board notes that 38 C.F.R. § 4.85 provides that an 
examination must include "a controlled speech discrimination 
test (Maryland CNC)."  The July 2003 examiner specifically 
identified the speech recognition scores as compliant with 
Maryland CNC.  There is no indication that the examiner 
"elevated" or otherwise manipulated the results of that 
testing as alleged by the veteran.  The Board presumes that 
when an examiner reports speech recognition scores as 
compliant with Maryland CNC, he understands the meaning of 
such certification, and that he has the competence to make 
such certification.  In short, the Board can identify nothing 
in the examination results that would lead it to conclude 
that the reported results are irregular, inadequate, or not 
in compliance with the appropriate testing methodology.  

Accordingly, the Board rejects the veteran's contention and 
his request that another examination be scheduled.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].  The veteran has been 
accorded ample opportunity to submit audiology or other 
medical reports which support his claim.  He has failed to do 
so.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran set forth his essential arguments 
in his VA Form 9, and his representative also provided a 
written statement (VA Form 646).

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].



Evaluation of hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2004).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the higher Roman 
numeral. Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2004).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably 
(zero percent) disabling under 38 C.F.R. § 4.85 (2004).  He 
essentially contends that his hearing loss disability is more 
severe than is reflected on VA examination.

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  On VA audiological evaluation in 
July 2003, puretone thresholds, in decibels (dB), were as 
follows:

HERTZ(Hz)	1000	2000	3000	4000	Average 
RIGHT	20	60	55	70	51 
LEFT		20	60	65	85	58 

Speech discrimination scores in July 2003 were 84 percent in 
the right ear and 88 percent in the left ear.  The diagnosis 
was a moderately severe to profound sensorineural hearing 
loss from 1500 to 8000 Hz in the right ear; a mild to 
profound sensorineural hearing loss from 1500 to 8000 Hz in 
the left ear.  

Review of the results of the VA audiology examination shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a zero percent 
disability rating.  That is, the combination of level II in 
the better ear with level III in the poorer ear results in a 
zero percent rating.

The Board has also considered the provisions of 38 C.F.R. § 
4.86, governing exceptional patterns of hearing impairment.  
These do not appear to apply in the veteran's case.  More 
specifically, although the veteran's hearing test shows a 
result of 30dB or less at 1000 Hz it does not show 70 dB or 
more at 2000 Hz, as would be required for application of 
table VIa under 38 C.F.R. § 4.86(b).  The veteran does not 
meet the criteria for 38 C.F.R § 4.86(a), as the frequency 
reported at 1000 Hz is less than  55 dB for each ear. 

In essence, the veteran contends that VA has failed to 
recognize the severity of his hearing loss.  However, the 
examination results speak for themselves.  The Board has 
considered the Court's holding in Mauerhan v. Principi, 16 
Vet. App. 436 (2002), which provides that, the use of the 
term "such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating. However, the rating 
criteria for hearing loss are unambiguous.  When terms of 
regulation are unambiguous, "no further inquiry is usually 
required".  See Mauerhan, 16 Vet. App. at 442, citing Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999).  See also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulations is error as a matter of law].

The Board has no reason to doubt that the veteran experiences 
hearing loss.  Indeed, service connection is recognition that 
such disability exists.  For reasons stated above, the law 
and the evidence do not allow for the assignment of a 
compensable rating in this case. 

In short, for the reasons expressed above, the Board finds 
that a preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's service-connected hearing loss.  The medical 
evidence of record corresponds directly to ranges of hearing 
loss disability contemplated by and compensated at the zero 
percent level.  See 38 C.F.R. §§ 4.85, 4.86 (2004).

Fenderson considerations

Because this appeal includes the issue of a higher evaluation 
for than that which was initially assigned, the Court's 
holding in Fenderson, discussed above, potentially applies.

In this case, the record contains a single audiometric 
evaluation, conducted in July 2003.  The veteran filed his 
claim in May 2003.  The record contains no findings that 
would allow for the assignment of a compensable disability 
rating any point from May 2003 to present.  Based on the 
record, the Board finds that a zero percent disability rating 
was properly assigned for the entire period from the 
effective date of service connection, May 30, 2003.

Extraschedular rating

In the Statement of the Case dated February 2004, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected hearing loss.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, nor has the Board.  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The record contains no reference to hospitalization of any 
kind for the veteran's hearing loss.  There is no evidence of 
an extraordinary clinical picture, such as repeated surgery.  
The veteran has not raised any issues with respect to 
employment that would render impracticable the application of 
the regular schedular standards. The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence is against the 
proposition that the veteran's service-connected bilateral 
hearing loss presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is accordingly denied.



ORDER

The criteria for a compensable disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his bilateral hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


